UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4115


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HENRY RAYFORD PRIVETTE, JR., a/k/a H.R. Privette, a/k/a Ray
Picard,   d/b/a  Carolina   Furniture,   Incorporated, d/b/a
carolinafurniture.com, d/b/a Henry Ray Furniture Export,
Incorporated, d/b/a Carolina Furniture Factory Direct from
High    Point,  NC,   Incorporated,    d/b/a   Miller  Burns
International Home Furnishings, Ltd.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:07-cr-00133-BO-1)


Submitted:    December 7, 2009              Decided:   December 22, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes,   Jennifer   P.   May-Parker,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Henry Rayford Privette, Jr., appeals his convictions

for wire fraud, in violation of 18 U.S.C.A. § 1343 (West Supp.

2009).     Privette     argues   that    the     district    court   abused   its

discretion under Fed. R. Evid. 404(b) by allowing the government

to present evidence of Privette’s prior state charges.                   For the

reasons that follow, we affirm.

            This court typically reviews evidentiary rulings for

abuse of discretion.          United States v. Perkins, 470 F.3d 150,

155 (4th Cir. 2006).          An abuse of discretion occurs only when

“the trial court acted arbitrarily or irrationally in admitting

evidence.”      United States v. Williams, 445 F.3d 724, 732 (4th

Cir. 2006) (internal quotation marks and citation omitted).

             Although   not     admissible      to   prove    the    defendant’s

character, evidence of other crimes may be admitted to prove

“motive,     opportunity,      intent,       preparation,    plan,   knowledge,

identity, or absence of mistake or accident.”                   Fed. R. Evid.

404(b).    Rule 404(b) is an inclusionary rule, allowing evidence

of other crimes or acts to be admitted, except that which tends

to prove only criminal disposition.              See United States v. Queen,

132 F.3d 991, 994-95 (4th Cir. 1997).                For such evidence to be

admissible, it must be “(1) relevant to an issue other than the

general character of the defendant; (2) necessary to prove an

element    of   the   charged    offense;      and   (3)    reliable.”    United

                                         3
States    v.      Hodge,      354   F.3d       305,     312     (4th     Cir.      2004).

Additionally, the probative value of the evidence must not be

substantially         outweighed    by      its       prejudicial        effect.      Id.

(citing Fed. R. Evid. 403).                 Where the trial judge gives a

limiting instruction on the use of 404(b) evidence, the chance

that    the    jury   will     improperly      use    the     evidence    is    reduced.

Queen, 132 F.3d at 997.

               An element of wire fraud is the intent to defraud.                      18

U.S.C.A. § 1343.        The evidence that Privette had previously pled

nolo    contendere      to    similar    state       charges,    involving       similar

facts, was relevant to his state of mind when making promises to

the victims.       The district court did not abuse its discretion by

concluding the challenged evidence was relevant and necessary to

prove intent, reliable, and more probative than prejudicial.

               Accordingly, because the evidence of Privette’s prior

state convictions was properly admitted, we affirm the district

court’s judgment.            We dispense with oral argument because the

facts    and    legal   contentions      are      adequately      presented      in   the

materials      before    the    court    and     argument       would    not    aid   the

decisional process.

                                                                                AFFIRMED




                                           4